The majority will not consider appellant's first assignment of error because it has determined that counsel failed to file his own notice of appeal and because appellant lacks standing to question the imposition of sanctions against her attorney.
The authority cited for that disposition is the decision inPegues v. Freedom Fed. S.  L. (Mar. 23, 1989), Franklin App. No. 88AP-631, unreported, 1989 WL 27170. I find the dissenting opinion by Judge Whiteside in that case to be well reasoned and persuasive.
In the instant case, although appellant's counsel was not made a party to the proceedings, he was found by the trial court to be jointly and severally obligated with appellant for fees, costs, and expenses totaling nearly $20,000. A joint and several judgment against a party to litigation and her counsel arguably removes the issue of sanctions from collateral status and brings it into the primary action. Thus, appellant's counsel was recognized as a party without being formally named. Additionally, the notice of appeal in this case was executed by counsel.
An inferior court's action in imposing a joint and several judgment against a party and counsel establishes privity sufficient to bring the entire matter before an appellate court. It is difficult to believe that fairness and justice would allow a person in the situation of appellant's counsel, because he is not formally named as a party to an action, to sustain severe damages and be precluded from having his interest reviewed on appeal. Under a liberal interpretation of App.R. 3(A), as directed by the Ohio Supreme Court in Transamerica Ins. Co. v.Nolan (1995), 72 Ohio St.3d 320, 649 N.E.2d 1229, the issue raised in appellant's first assignment of error cries out for review. *Page 548